Title: From George Washington to Brigadier General Anthony Wayne, 17 October 1779
From: Washington, George
To: Wayne, Anthony


        
          Dr Sir
          Head Qrs [West Point] Octob. 17: 1779
        
        By intelligence I have just received from Elizabeth Town Colo. Webster left N. York on the 13th with three Regiments—and came up the River. The ostensible reason is to relieve the Troops at Stony &

Verplanks points; but as they may have it possibly in view to attempt some thing—I have thought it necessary to communicate the intelligence to you by a Return Express. that you may be on your guard—in case you should be their Object. No farther accounts yet from the southward. I am Dr sir with great regard & respect Yr Most Obedt sert.
      